DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Receipt is acknowledged of Applicant's election with traverse of following in the reply filed on 8/5/2022:

    PNG
    media_image1.png
    156
    722
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    283
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    351
    654
    media_image3.png
    Greyscale

The traversal is on the ground(s) that that the compounds are not independent and distinct.  This is not found persuasive because Applicant has not established that the structure of the claimed conjugates are not obvious in view of each other.  Therefore, since the structures are mutually exclusive, they are considered patentably distinct.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 223-225, 231, 236, and 237 cover the elected invention and are treated on the merits, below.  Consequently, claims 230, 232-235, 238-242, 246-250 are withdrawn from consideration as exclusively covering a non-elected invention, subject to rejoinder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 223-225, 231, 236 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 20190336615 based on an application by Thompson et al. (Thompson) in view of Jain et al., Pharm Res (2015) 32:3526–3540 (Jain) and Lu et al., Int. J. Mol. Sci. 2016, 17, 561 (Lu).
Thompson teaches the antibody conjugates of the recited benzazepine compounds:

    PNG
    media_image4.png
    169
    524
    media_image4.png
    Greyscale

See page 190


    PNG
    media_image5.png
    120
    514
    media_image5.png
    Greyscale

See page 192. 
	Thompson may fail to explicitly teach the VAL CIT PAM linker required by the rejected claims.  However, it is for that proposition that the examiner joins Jain.  Specifically, Jain demonstrates that VAL CIT PAB linkers were ubiquitous at the time of the invention:

    PNG
    media_image6.png
    361
    1163
    media_image6.png
    Greyscale

Jain discusses the usefulness of this linkage: the construct utilizes a maleimidocaproyl (mc) spacer, a protease-sensitive dipeptide, valine-citrulline (vc), a self-immolative spacer, para-amino benzyloxycarbonyl (PABC), see page 3530. 
This linker has been utilized in many ADCs in the clinic, which displays an excellent balance between plasma stability and intracellular protease cleavage, see Lu at page 11.  	
	In this way, those of ordinary skill could have applied a Val CIT PAB linker in the manner required and in a predictable fashion for the purposes of providing the recited ADC’s.  As outlined above, Thompson teaches antibody conjugates of the recited benzazepine compounds.  The secondary references are added for the proposition that VAL CIT PAB linkers are applicable to these ADC’s.  Specifically, the secondary references teach that the particular known technique of using these linkers was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other payloads, such as benzazepine, would have yielded predictable results.  Accordingly, VAL CIT PAB- benzazepine ADC’s would have been prima facie obvious.

Claim 237 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Jain and Lu in further view of: Determination of Drug-to-Antibody Ratio for Antibody-Drug Conjugates Purified from Serum, Agilent Technologies, pp. 1-9, 2016 (Agilent).
Claim 237 covers drug-to-antibody ratios. However, there are a limited and finite number of DAR’s for a given antibody drug conjugate (ADC), around 8. The prior art demonstrates that optimization of the DAR is a critical part of ADC development, since the DAR value affects the efficacy of the drug, as low drug loading reduces the potency, while high drug loading can negatively affect pharmacokinetics (PK)1 and toxicity. At the time the invention was made, easy, accurate and reproducible DAR calculation of ADC’s was within the purview of those of ordinary skill, see Agilent:

    PNG
    media_image7.png
    358
    448
    media_image7.png
    Greyscale

In this manner, it would have been obvious to one have ordinary skill in the art at the time that applicant’s inventions was made to have made ADC’s with the recited DAR with a reasonable expectation that the resulting ADC with a DAR of 2 would be useful in treating cancer. In this connection, it is well-settled that ADC’s with a DAR from 1-8 are well within the purview of those of ordinary skill; and it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose from this finite number of DAR options with a reasonable expectation of success of producing a ADC functional with a functional DAR.
Specifically, it is well within the skill of the artisan to try any of the 1-8 DAR’s. As outlined above, a DAR value affects the efficacy of the drug, as low drug loading reduces the potency, while high drug loading can negatively affect pharmacokinetics (PK)1 and toxicity. Here, a skilled chemist at the time would simply make the known ADC’s of the known 8 DAR’s. Indeed, it would have been part and parcel to make the different DAR’s to find one that is pharmaceutically acceptable. Therefore, the applied references provide ample reason to make the recited ADC’s with a DAR of 2.
With regard to any unpredictability associated with the DAR’s, the notion that unpredictability confers patentability in cases of DAR’s of known ADC’s should be disregarded since a rule of law equating unpredictability to patentability, applied in this case, would mean that any new ADC based on a different DAR would be separately patentable, simply because the formation and properties of each ADC must be verified through testing. This cannot be the proper standard since the expectation of success need only be reasonable, not absolute (“obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”).
With regard to any alleged unexpected property possessed by those ADC’s with a specific DAR, it is error to assume that any superior property is unexpected, especially in the instant case, where the pharmacodynamic and pharmacokinetic properties of different DAR’s are not predictable. In this case, given the range of 8 possible DAR’s, one skilled in the art would expect different DAR’s to provide ADC’s having a range of properties, some of which would be superior, and some of which would be inferior.
Rather, Applicant has conducted a common optimization of the known DAR’s to produce the claimed ADC, which is routine. Specifically, Applicant engaged in routine, verification testing to optimize selection of one of several known and clearly suggested DAR’s to prepare a pharmaceutically-acceptable conjugate. In this regard, creating a “product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient . . . to enhance commercial opportunities . . . is universal—and even common-sensical.” see DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356 at 1368.
Therefore, ADC’s with the recited range DAR is obvious, within the meaning of section 103.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 223-225, 231, 236 and 237 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 10-116 of copending Application No. 17618857 
The claims of 17618857 recite:

    PNG
    media_image8.png
    348
    723
    media_image8.png
    Greyscale


Claims 10-13 of U.S. Patent No. 11179473.  These claims recite the elected species:

    PNG
    media_image9.png
    180
    546
    media_image9.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown above, these claims recite conjugate that anticipate those covered by the rejected claims.  Therefore, the conflicting claims recite the elements of the claimed conjugatres with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Claims 70 copending Application No. 16993539 in view of Jain and Lu and  Agilent.  Claim 70 recites conjugates covering the elected species. To the extent that the recited linker or DAR are not represented in the conflicting claims, the secondary references demonstrate that these were part of the state of the art at the time of the invention, as explained above in the rejection under section 103. 
Any the above rejections over a copending application is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642